Title: From David Cobb to John Pray, 14 August 1782
From: Cobb, David,Humphreys, David
To: Pray, John


                  
                     Dobb Ferry August 14th 1782
                  
                  It is of great importance at this Crisis, to have the best possible information of the state of the Enemy’s affairs at N. York.  His Excellency the Commander in Chief has commanded us therefore, to inform you, it is his wish that you will use your utmost endeavours to obtain such information, and that you will devote all the time & attention you can spare from your other Duties, to this very essential object.
                  The first great article of which the General requires to be ascertained is, the state of the British Naval Force at New York; and the arrival or sailing of any Fleet, Transports, Armed Vessels or single Ships of War; this information must, if practicable, be kept up constantly, untill Further Orders.
                  In order to obtain this intelligence with certainty & accuracy (without which it will be worth nothing at all) you should have some trusty & intelligent person or Persons ready in the City to give the earliest notice of any Movement or alteration in the shipping, by express or some other way, to one of your Emissaries above the Enemy’s Lines, who must communicate instantly to you; Money will be furnished for the payment of the actual expences and other absolutely necessary purposes; But it is expected that the greatest compensation & reward which can be given to well disposed Persons within the British Lines, who mean to remain after the Enemy have abandoned New York, will be the promise of favor & security to those who shall recommend themselves in this way; It must also be impressed upon all these Agents, that they should be exceedingly exact & accurate in their accounts, that they should see every thing themselves and make a business of it at this last hour, that you have intelligence thro’ many different Channels, & can detect any inaccuracy or falsehood, and that you have authority to promise attention & protection only, in proportion to the fidelity, ability & precision discovered in the prosecution of this necessary duty.  The Person who gives the first intelligence of the arrival or sailing of a Fleet &c. will deserve particular notice.
                  The other objects to which you should attend unweariedly are, the number, state & disposition of the Troops, so far as these things can be ascertained; embarkations, arrivals, movements of any kind, indications of remaining in or evacuating the Garrison, European advices; domestick or other intelligence contained in the News Papers, which might & should be obtained every day; to these should be added the British Orders, & every thing else that can be interesting in a Political, Military or Naval light; The manner of effecting these things have been explained verbally; should anything further be wanting you may receive more particular Instructions when you shall be at Head Quarters two or three days hence; We have only to add, by way of inducement, that you cannot more effectually serve your Country, at this time than by diligence in this line of duty; while we would remark, Your Reputation will be much concerned (from your advantageous situation) in giving the earliest, most particular & authentic intelligence of any Person Whatever.
                  
                     David Cobb Lt Colo.
                  
                  
                     Aid de Camp
                  
                  
                     David Humphrys Lt Colo.
                     Aid de Camp
                  
               